DETAILED ACTION
The Amendment filed April 28th, 2021 has been entered and fully considered. Claims 1, 4-18, 20-22 are pending in this application. Claim 1 has been amended and claims 2-3 and 19 have been cancelled. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 1 and 20 are objected to because of the following informalities:  line 30 and 32 in line 1 recite “the crease material” however line 29 was amended to recite “a deformable crease material”. It is suggested “the crease material” is amended to recite “the deformable crease material”. See claim 20 for similar issue. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 4-18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Gibson (hereinafter 'Gibson', U.S. PGPub. No. 2016/0361215) in view of Brykalski (hereinafter 'Brykalski', U.S. PGPub. No. 2018/0140489, which claims priority to August 31, 2009 provisional application No. 61/238,655) and Takaoka (hereinafter 'Takaoka', U.S. PGPub. No. 2012/0042452).
Regarding claim 1, Gibson (Figs. 1-8) discloses a patient support apparatus (apparatus 10 in Fig. 1) comprising: a frame (frame 12), an air box (air box 16), and a patient support structure (patient support surface 14, sometimes called surface 14; [0028]) being supported by the frame (12) and including ahead section (head end 35), a foot section (foot end 34), and a seat section between the head section and foot section (see Fig. 1 illustrates a seat section between head end 35 and foot end 34; also see Fig. 5 for seat section bladders 66; [0038], it is noted that the presence of seat section bladders 66 demonstrate that there is a seat section), the patient support structure further comprising: a cushion layer (foam shell 58, inflatable support bladders 65 in Fig. 5; [0036], “foam shell 58 cooperates with the inflatable support bladders 65 to provide a cushion on which the patient is supported while positioned on the patient support apparatus 10”), an outer ticking layer including an upper surface portion positioned to support a patient (upper ticking 69 in Figs. 5-6), a microclimate structure positioned within the outer ticking layer and between the cushion layer and the upper surface portion (see Fig. 5 topper 20 includes a top layer 71, a middle layer 72 and a bottom layer 73; [0030], “The microclimate control panel 50 allows a user to adjust the flow of air provided by the air box 16 to the topper 20 and to adjust the temperature of air provided by the air box 16 to the topper 20;” it is noted, the microclimate control panel is to allow control of air flow (i.e. a microclimate) within the top ticking), the microclimate structure comprising an upper layer (layer 71), at least a portion of the upper layer being vapor permeable ([0039], “top layer 71 and the bottom layer 73 are illustratively made from a vapor-permeable... fabric”), a middle layer being air permeable (middle layer 72; [0042], “middle layer 72 of the exemplary embodiment is configured to conduct air 
Gibson is silent regarding the microclimate structure comprising an upper layer that at least a portion of is liquid permeable; a first plurality of perforations extending through the upper layer of the microclimate structure in the seat section of the patient support structure and a second plurality of perforations extending through the upper layer of the microclimate structure in the head section of the patient support structure, wherein the microclimate structure is configured so that, in the second position, a crease is formed in the microclimate structure between the first plurality of perforations and the second plurality of perforations. Further, although Gibson discloses the middle layer of the microclimate structure deforms to form a crease that extends from the upper layer to the lower layer (see above), Gibson is silent regarding to prevent the air flow from the air box to the second plurality of perforations.
However, in the same field of endeavor, Brykalski teaches a similar device comprising a microclimate upper layer that is liquid permeable ([0008], “wherein the upper layer include a plurality of openings through which fluid from the at least one fluidly-distinct interior chamber can exit”), and a plurality of perforations in the upper layer in the head and ischial zones through which air can flow ([0078], “air or other fluid delivered into a zone 34, 36, 44, 46 exits through one or more openings 24 (e.g., holes, apertures, slits, etc.) located along an upper layer or other upper surface of the mat 20... in the topper member 20 illustrated in FIGS. 1 and 2, the zones 34, 36, 44, 46 are arranged in a manner to generally target an occupant's head (zone 34), shoulders (zone 44), ischial region (zone 36) and heels (zone 46)”; it is noted that the ischial region is the pelvic region, which is equivalent to the seat region as claimed in the instant case). Brykalski teaches that the topper member (20) may further include additional or fewer zones, as desired or required, including “only a single conditioning zone (e.g., extending, at least partially, across some or most of the mat's surface area) such as the arrangement illustrated in FIG. 8” ([0077]). In the configurations where the topper member includes only a single zone (130 in Fig. 8), air flow may be supplied through an air duct to a single side of the patient support apparatus (right side portion in Fig. 8, see reference character 176; [0106], a topper member includes only a single zone 
Gibson in view of Brykalski are silent regarding a deformable crease material in the middle layer where the crease is formed, wherein the middle layer has a second density at the crease material, different than the first density, in both the first position and the second position, wherein the second density of the crease material causes the crease material to prevent the air flow from the air box to the second plurality of perforations, in the second position.
However, in the same field of endeavor, Takaoka teaches a similar patient support apparatus (mattress 1’ in Fig. 7) comprising a deformable crease material (center section 31) which corresponds to the user's lower backside and has a higher bulk density and, thereby, enhanced compression hardness 
Further, in view of the prior modification of Gibson in view of Brykalski and Takaoka, Gibson in view of Brykalski and Takaoka necessarily provide a configuration wherein a crease necessarily extends from the upper layer to the lower layer to prevent the air flow from the air box to the second plurality of perforations (due to the compression caused by the crease within the microclimate structure, see above). Takaoka teaches the same deformable crease material, therefore in view of the prior modification of Gibson in view of Brykalski and Takaoka, the patient support apparatus would necessarily operate in the same way as the claimed invention, wherein the second density of the crease material causes the crease material to prevent the air flow from the air box to the second plurality of perforations, in the second position. 
Regarding claim 4
Regarding claim 5, Gibson in view of Brykalski and Takaoka teach all of the limitations of the device according to claim 4. Gibson further discloses wherein, when in the second position, the head section is inclined (see inclined second position in Fig. 1, [0035]; it is noted when the patient is lying flat, the head section of the patient support apparatus is inclined in a second position).
Regarding claim 6, Gibson in view of Brykalski and Takaoka teach all of the limitations of the device according to claim 1. Gibson further discloses wherein the microclimate structure extends from a lower end of the head section to a lower end of the seat, section of the patient support structure, excluding the foot section of the patient support structure (see [0031 ] for actively cooled region 26; [0031 ], “The actively-cooled region 26 is arranged to underlie a patient's pelvic region and torso region in order to reduce the risk of bed sore formation around a patient's pelvis (particularly under the sacrum) and around a patient's shoulders (particularly under the scapulae)”).
Regarding claim 7, Gibson in view of Brykalski and Takaoka teach all of the limitations of the device according to claim 1. Gibson further discloses wherein the air box is further coupled to a conduit to conduct pressurized air through the microclimate structure ([0049], the air box 16 includes a blower 96 in Fig. 5; [0049], “blower 96 provides pressurized air for the inflatable bladders 59, 65 and for the topper 20”).
Regarding claim 8, Gibson in view of Brykalski and Takaoka teach all of the limitations of the device according to claim 1. In view of the prior modification of Gibson in view of Brykalski and Takaoka, Gibson in view of Brykalski and Takaoka teach wherein the vapor and liquid permeable portion of the upper layer of the microclimate structure defines a therapeutic region (see rejection of claim 1 above) (also see [0028], “By conducting air along the interface of the surface 14 and the patient, the topper 20 cools and dries the patient's skin in order to reduce the risk of bed sore formation by the patient”, Gibson; It is noted that the topper includes the upper layer of the microclimate structure as seen in Fig. 5, Gibson). Claim 8 is rejected under the same obviousness rationale as claim 1.
Regarding claim 9, Gibson in view of Brykalski and Takaoka teach all of the limitations of the device according to claim 8. In view of the prior modification of Gibson in view of Brykalski and 
Regarding claim 10, Gibson in view of Brykalski and Takaoka teach all of the limitations of the device according to claim 8. Gibson further discloses wherein a non-therapeutic region of the upper layer of the microclimate structure comprises a vapor permeable but liquid impermeable material ([0039]).
Regarding claim 11, Gibson in view of Brykalski and Takaoka teach all of the limitations of the device according to claim 1. Gibson further discloses wherein the middle layer of the microclimate structure comprises a three-dimensional material ([0042], middle layer 72, three-dimensional material 81 in Fig. 7) configured to conduct air between the upper layer and the lower layer of the microclimate structure ([0043], “The first piece of three-dimensional material 81 cooperates with the top layer 71 and the bottom layer 73 to define the actively-cooled region 26 of the topper 20”).
Regarding claim 12, Gibson in view of Brykalski and Takaoka teach all of the limitations of the device according to claim 1. Gibson further discloses wherein the middle layer of the microclimate structure comprises more than one section of the three dimensional material ([0042], “The middle layer 72 illustratively includes a first piece of three-dimensional material 81, a second piece of three-dimensional material 82”), in which at least one section of the three dimensional material conducts and delivers air along a therapeutic region ([0043], “The first piece of three-dimensional material 81 cooperates with the top layer 71 and the bottom layer 73 to define the actively-cooled region 26 of the topper 20”).
Regarding claim 13,
Regarding claim 14, Gibson in view of Brykalski and Takaoka teach all of the limitations of the device according to claim 1. Gibson further discloses wherein the cushion layer includes a first inflatable support bladder and a second inflatable support bladder, and an air distribution sleeve extends between the first inflatable support bladder and the second inflatable support bladder ([0014], “the cushion may include a first inflatable bladder and a second inflatable bladder. The air distribution sleeve may extend between the first inflatable bladder and the second inflatable bladder”).
Regarding claim 15, Gibson in view of Brykalski and Takaoka teach all of the limitations of the device according to claim 1. Gibson further discloses wherein the cushion layer includes foam paddings ([0036], “foam shell 58 cooperates with the inflatable support bladders 65 to provide a cushion”).
Regarding claim 16, Gibson in view of Brykalski and Takaoka teach all of the limitations of the device according to claim 1. In view of the prior modification of Gibson in view of Brykalski and Takaoka, Gibson in view of Brykalski and Takaoka teach wherein the outer ticking layer (Fig. 5; [0036], “The lower ticking 56 and the upper ticking 69 cooperate to encase the other components of the surface 14”, Gibson; it is noted that the upper ticking 69 is an outer ticking since it encases the other components of the patient support apparatus) comprises a vapor permeable and liquid impermeable material (see rejection of claim 1 above, specifically [0039] of Gibson and [0008] of Brykalski). Claim 16 is rejected under the same obviousness rationale as claims 1.
Regarding claim 17, Gibson in view of Brykalski and Takaoka teach all of the limitations of the device according to claim 1. Gibson further discloses wherein the outer ticking layer encases the microclimate structure (Fig. 5; [0036], “The lower ticking 56 and the upper ticking 69 cooperate to encase the other components of the surface 14”; it is noted that the upper ticking 69 is an outer ticking since it encases the other components of the patient support apparatus, including the microclimate structure as best illustrated in Fig. 5).
Regarding claim 18, Gibson in view of Brykalski and Takaoka teach all of the limitations of the device according to claim 1. Gibson further discloses wherein the outer ticking layer encases the microclimate structure and the cushion layer (Fig. 5, [0036], “The lower ticking 56 and the upper ticking 
Regarding claim 20, Gibson in view of Brykalski and Takaoka teach all of the limitations of the device according to claim 1. In view of the prior modification of Gibson in view of Brykalski and Takaoka, Takaoka teaches wherein the crease material comprises at least one of a rubber material, a plastic material, or a foam ([0068], “Typical examples of the thermoplastic resin that may be used as the material for forming the dew condensation-preventing mattress 1 of the embodiment according to the invention include polyolefins such as polyethylene and polypropylene, polyesters such as polyethylene terephthalate, polyamides such as nylon 66, polyvinyl chloride, polystyrene, copolymers of any of these polymers, elastomers, and any mixtures of these polymers.”; [0095], “Polypropylene and polyethylene terephthalate are typical examples of materials available for use in the dew condensation-preventing mattress 100”). Claim 20 is rejected under the same obviousness rationale as claims 1.
Regarding claim 21, Gibson in view of Brykalski and Takaoka teach all of the limitations of the device according to claim 1. In view of the prior modification of Gibson in view of Brykalski and Takaoka, Takaoka teaches wherein the second density is greater than the first density (crease material ‘center section 31’ has a bulk density of 0.035 to 0.110 g/cm3, greater than the first density at the end sections 32 and 33 which have a bulk density of 0.030 to 0.100 g/cm3, [0089], Takaoka). Claim 21 is rejected under the same obviousness rationale as claims 1.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Gibson in view of Brykalski and Takaoka as applied to claims 1, 4-18 and 20-21 above, and further in view of Osaki (hereinafter 'Osaki', U.S. PGPub. No. 2014/0370769).
Regarding claim 22, 
However, in the same field of endeavor, Osaki teaches a similar patient support apparatus (Fig. 15) comprising a layer including a first density (area A or area C) and a crease material having a second density (area B) wherein the second density is less than the first density ([0057], “an area A is formed to have a high bulk density and to be used for a seat member; an area B is formed to have a low bulk density and to be used for a bend between the seat member and a back member; and an area C is formed to have an intermediate bulk density which is higher than that of the bend but is lower than that of the seat member and to be used for the back member”). The second lower density material (area B) is utilized to provide a bend between the seat member and a back member (areas A and C in Fig. 15; [0057]). Osaki teaches that “this provides the seat with the sufficient performances such as comfortableness, while allowing for the simplified production and assembly of the integral three-dimensional net-like structure, thus reducing the manufacturing cost” ([0057]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the patient support apparatus as taught by Gibson in view of Brykalski and Takaoka to include a second density less than the first density as taught by Osaki in order to provide an easy bend between the seat member and a back member ([0057]) and provide “the seat with the sufficient performances such as comfortableness, while allowing for the simplified production and assembly of the integral three-dimensional net-like structure, thus reducing the manufacturing cost” ([0057]).
Response to Arguments
Applicant’s arguments with respect to claims 1, 4-18 and 20-22 have been considered but are moot because the amendments have necessitated a new grounds of rejection. 
It is the Examiner’s positon that Gibson (U.S. PGPub. No. 2016/0361215) in view of Brykalski (U.S. PGPub. No. 2018/0140489) and Takaoka (U.S. PGPub. No. 2012/0042452) teach each and every limitation of the device according to claim 1. Specifically, Applicant has argued (page 7), “there is no indication in Gibson that the alleged middle layer 72 of Gibson deforms to form a crease that extends from the upper layer to the lower layer to prevent the air flow. In fact, Gibson never mentions a crease. Moreover, neither Brykalski nor Takaoka mention a crease”, however this argument is not persuasive. As 
Further, Applicant has argued (page 7) that Takaoka does not teach a crease material and “there is no teaching in Takaoka that the mattress 1' is configured to move between a flat position and a folded position. That is, the mattress 1' of Takaoka is configured to remain flat. Accordingly, a crease is never contemplated by Takaoka and, therefore, Takaoka cannot teach a crease material”. Further, Applicant has argued (page 8) “the center section 31 of Takaoka is positioned on a top surface of the mattress to provide "enhanced compression hardness." Takaoka does not teach a microclimate structure having a middle layer. Nor do Gibson and/or Brykalski teach increasing the hardness of a middle layer of a microclimate structure. One of skill in the art would not be motivated to modify a middle layer of a microclimate structure with a material having "enhanced compression hardness" to enhance the hardness of an upper layer of a mattress. As such, Gibson and/or Brykalski cannot be modified by Takaoka to arrive at the recitations of claim 1”. It is the Examiner’s position that these arguments are not persuasive. Takaoka teaches that same material as recited in the specification of the instant application (also see claim 20, “the crease material comprises at least one of a rubber material, a plastic material, or a foam” and [0068], “Typical examples of the thermoplastic resin that may be used as the material for forming the dew condensation-preventing mattress 1 of the embodiment according to the invention include polyolefins such as polyethylene and polypropylene, polyesters such as polyethylene terephthalate, polyamides such as nylon 66, polyvinyl chloride, polystyrene, copolymers of any of these polymers, elastomers, and any mixtures of these polymers.”; [0095], “Polypropylene and polyethylene terephthalate are typical examples of materials available for use in the dew condensation-preventing mattress 100”). As broadly claimed, Takaoka is a teaching reference relied upon for its material and the location of the material at the crease In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
There are no further arguments directed towards the dependent claims other than their patentability stemming from rejected independent claim 1.
See rejection above for further clarification. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459.  The examiner can normally be reached on M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        


/KAITLYN E SMITH/Primary Examiner, Art Unit 3794